Title: To George Washington from Francis Wade, 6 February 1792
From: Wade, Francis
To: Washington, George

 

Sir
Hermitage Montgy County [Pa.] Febry 6th 1792

The Indian war having become a subject of much Controversy, that some men have catched at it to make themselves appear conspicuous by their writings, and oppositions thereto, permit me Sir altho an unlettered man, to drop a few hints to yourself, in preference, to publishing them to the world, also a few reasons for my presumption in intruding on your patience, and my Conjectures, in consequence of what has come to my knowlege, if they do not appear to your Excelly to be useful they can do no harm, and in that case, I doubt not but you will comply with my wishes, to destroy this Lettr and keep the contents thereof to yourself.
By way of Introduction, permit me Sir, to observe, that by an Intimate, and long Acquaintance and Corrospondance, with the late Sir Willm Johnson, and the white, & Indian branches of his famely, and with all his agents for Indian affairs, and having had a brother that lived a number of years, in intimacy with him, and who attended him on his Campaigns, and was occasionally sent by him, among the tribes of Indians, now opposed to us, and my having the supplying of the Indians under his direction for a number of years, during the war between France, & great Britain togather with my having Occasion frequently to travel up to Sir Williams, and to Cannada, also to some of the Indian Nations in that quarter, not only introduced me to a pretty general Acquaintance, with British officers of rank of that day, but gave me an Oportunity of knowing, how he treated the Indians, but also found out that he had in times of peace, proper persons Employed to give him intiligence, what was going forward among them &c., which with other coroborating circumstances, presented Oportunities to me, at an early period of the late revolution, of discovering the hostile designs of Britain against this Country, which Induced me at an early period of the dispute, to take an active part against them, and I continued my exertions to the close of the War, during which time, if your Excelly recollects, I was, on more occasions than one, honoured with your Confidence. I only mention these matters to satisfy your Excellency, that I am no Imposture, and that I have no other View, than to promote, as far as My power, the Interest, safety, and

welfare of America and the peace, and happiness of your Excellency’s Administration, after so many years toil, hazard and trouble of mind, that you Experienced during the late War &ca. Altho I have been obliged to retire with my family from the City to this remote, & peaceful abode, yet I keep up my Acquaintance, and Corrospondance with officers that served on the two last unfortunate Campaigns, and with my son, who also bears a Commission in the army, a young man of information and a liberal Education, which gives me an oporty of having correct, and particular accounts of the late disasters, and present situation of affairs in that quarter, which I am sorry to inform your Excelly is not of so pleasing a nature, as I could wish, but on the contrary, discontent, and Jealousy, I have reason to fear prevails too much among the Army, or the officers thereof, in that quarter, their situation is remote from the seat of goverment, which debars them of an oportunity of explaining matters, which you probably will expect, before you listen to any distant hints of this nature, consequently it would not become me to hazard an Opinion on the subject, altho hints of this kind may be made useful, which is the principal Object I have in View.
Having an Intercourse with some British half pay officers, that live in my neighbourhood, lately from England I have discovered that they are not only acquainted with the Mushroon Genl Bowles, but with his plans, & designs which must, if he succeeds, in puting them into Execution prove hostile to the peace, Commerce, and Interest of America, the next and last information, that has come to my knowlege, through the same channel, is from a person directly from Niagara, who reports to the aforesaid gentleman, that a great talk was delivered to the Indians in that quarter, by one of the Warriors who was in the engagement, at the unfortunate defeat of our Army, under Genl St Clair, the particulars of which, would take up, too much of your time, perhaps to read, were I to commit it to writing—I have been inform⟨ed⟩ through the same channel, that a number of deserters from our Army, had arrived, since the fatal 4th of Novr at Niagara—I shall not trouble you Sir, further on a subject, that has in all probability come your knowlege long before this can reach you, but in that case must crave your pardon for intruding on your time and patience, to peruse this unconnected scraul, and beg leave to subscribe myself Your Excellency’s devoted Humble Servt

Frans Wade



P.S. Permit me Sir to ask you, if it would be Consistant with good policy, to have the heads of the British departments sounded, whether they would give their aid to bring about an accommodatn so as to stop the Effusion of so much blood, for I fear, from the information that has come to my knowlege, that a Cloud is gathering from the seting of the sun, that will burst with all the horrors of savage cruelty, on the heads of Ameh⟨mutilated⟩. The person, who is lately from Niagara, gives out ⟨mutilated⟩ he came down to purchase Lands of Mr Robt Mo⟨mutilated⟩ it is however remarkable that his brother came ⟨mutilated⟩ last year soon after the defeat of Genl Harmars Army, both the brothers bore commissions in Sr John Johnsons Core, the late war, under the command of Colnl Butler, who I was well Acquainted with, when he lived near to and Acted under the late Sr William Johnson.

